Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 10, 2021

                                     No. 04-21-00220-CV

                 IN THE INTEREST OF H.A.J.R., L.R.R., AND M.R.R.,

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-PA-01028
                    Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER

      Appellant’s motion for extension of time to file their brief is granted.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court